            Case 1:20-cr-00670-VEC Document 48 Filed 08/31/21 Page 1 of 3
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT
                                                                DATE FILED: 8/31/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :  20-CR-670 (VEC)
                 -against-                                    :
                                                              :      ORDER
 VACHON COMBS,                                                :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on August 31, 2021, Defendant appeared for a change-of-plea hearing and

entered a plea of guilty;

        IT IS HEREBY ORDERED THAT: Defendant’s sentencing will be held in person on

December 15, 2021 at 10:30 a.m. in Courtroom 443 of the Thurgood Marshall United States

Courthouse, located at 40 Foley Square, New York, New York 10007. Sentencing submissions

are due December 1, 2021. Members of the public may attend the hearing by dialing (888) 363-

4749, using the access code 3121171 and the security code 0670. Any recording of the hearing

is strictly prohibited.

        The parties are reminded that, per the SDNY COVID-19 Courthouse Entry Program, any

person who appears at any SDNY courthouse must complete a questionnaire and have his or her

temperature taken. Please see the enclosed instructions. Completing the questionnaire ahead of

time will save time and effort upon entry. Only those individuals who meet the entry

requirements established by the questionnaire will be permitted entry. Please contact chambers

promptly if you or your client do not meet the requirements. Finally, any person who appears at

any SDNY courthouse must comply with Standing Order M10-468 (21-MC-164), which further

pertains to courthouse entry.
        Case 1:20-cr-00670-VEC Document 48 Filed 08/31/21 Page 2 of 3




      SO ORDERED.

                                   _________________________________
Date: August 31, 2021                     VALERIE CAPRONI
      New York, NY                       United States District Judge




                                    2 of 3
          Case 1:20-cr-00670-VEC Document 48 Filed 08/31/21 Page 3 of 3



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
